             Case 1:21-cv-03724-CAP Document 100 Filed 08/02/21 Page 1 of 2




John A. Basinger
SAUL EWING ARNSTEIN & LEHR LLP
One Riverfront Plaza, Suite 1520
Newark, NJ 07102-5426
(973) 286-6700
John.Basinger@saul.com
Attorneys for Defendants
Bitzer US Inc. and Bitzer Kühlmaschinenbau GMBH



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


 ------------------------------------                    x
                                                         :
 151 FOODS, LLC,                                         :
                                                         :     Case No. 1:19-cv-17093-JHR-AMD
                                Plaintiff,               :
                                                         :     LOCAL RULE 7.1.1 DISCLOSURE
             vs.                                         :     OF DEFENDANTS BITZER US
                                                         :     INC. AND BITZER
 CUMMINGS ATLANTA LLC (f/k/a TROMP                       :     KÜHLMASCHINENBAU GMBH
 GROUP USA, LLC dba TROMP GROUP USA                      :
 LLC); AUTOMATED BAKING SYSTEMS, INC.;                   :
 JAMES G. CUMMINGS; TROMP GROUP                          :
 AMERICAS, LLC; AMF BAKERY SYSTEMS;                      :
 LILLNORD A/S; BITZER US INC.; and BITZER                :
 KÜHLMASCHINENBAU GMBH;                                  :
                                                         :
                                Defendants.              :
                                                         :
 ------------------------------------                    x



         Defendants Bitzer US Inc. and and Bitzer Kühlmaschinenbau GmbH (collectively for

purposes of this filing, the “Bitzer Entities”) have no litigation funder with respect to this action

within the meaning of Local Rule 7.1.1.




38712669.1
             Case 1:21-cv-03724-CAP Document 100 Filed 08/02/21 Page 2 of 2




Dated: August 2, 2021                        Respectfully submitted,


                                              By: s/ John A. Basinger
                                              John A. Basinger
                                              SAUL EWING ARNSTEIN & LEHR LLP
                                              One Riverfront Plaza, Suite 1520
                                              Newark, New Jersey 07102-5426
                                              (973) 286-6700
                                              John.Basinger@saul.com
                                              Attorneys for Defendants
                                              Bitzer US Inc. and Bitzer Kühlmaschinenbau
                                                GmbH




38712669.1
